Rosenberger, J.,
dissents in a memorandum as follows: I dissent and would affirm the order of Criminal Term. While the Court of Appeals in People v Mincione (66 NY2d 995, 997 [1985]) has held that a van may constitute "an 'inclosed motor truck’ ” or a vehicle used for " 'carrying on business therein’ ”, the evidence before the Grand Jury in this case does not support such a finding. The van in question in People v Mincione (supra) bore commercial license plates and was used by its owner, a greenhouse construction company, primarily to transport workers, materials, and tools. The evidence before the Grand Jury in this case does not indicate whether the van at issue bore commercial license plates, whether it had any commercial markings, how it was primarily used, or by whom it was owned. Indeed, the testimony of the electrician who discovered the defendant within the van, and who was employed by Jandous Electric at the site, referred to the vehicle as his.